WESTHUES, C.
The defendant, Leon Alexander Klink, was tried and. convicted in the Circuit Court of the City of St. Louis, Missouri, of,molesting a minor as defined by Section 563.160, RSMo 1949. A jury assessed defendant’s punishment at ten months’ imprisonment in the City Workhouse and a fine of $500. Defendant [652] appealed. This court has jurisdiction because a violation of Section 563.160, supra, constitutes a felony.
The evidence on the part of the State disclosed the following: The child involved was .Vivian Marie Mizell who was a niece of the defendant. She was nine years old and attended the Rose Fanning School in the City of St. Louis. At noon of December 1, 1949, the defendant drove his car to a store across the street from the school where he found. Vivian and asked her to take a ride in his car. The two drove to Tower Grove Park and the defendant stopped the car near a pool while in the park. He then drove to St. Peter and Paul Cemetery and parked there for a short time. Defendant then drove back to the school, where he arrived about ten minutes before one o’clock and let Vivian out of the car to return to school. The del *911fendant testified that he often took lunch to Vivian at noon on school days because Vivian when visiting at the defendant’s home had stated she was not getting enough to eat at the lunch hour at school. Vivian’s parents did not know of this until the defendant, a few days after December 1, called the Mizells and told them about it. Note the defendant’s evidence:
“A. "Well, when I picked up Vivian, the people at the time, that child molestation was going on, they thought that I was molesting Vivian. So I called up Mr. and Mrs. Mizell and asked them to come over to my house, and I explained to them that I was bringing their lunch to them and taking lunch to them during lunch hour, that was my purpose of going down there. And that is how they found out anything about it. I called them up.
“THE COURT: (Q) That is the reason you sent for them?
“A. I sent for them.
“THE COURT: (Q) Because of this rumor that you heard about—
“A. That’s right.
“THE COURT: All right. That is the answer, Mr Shenker. “MR. SHENKER-. Thank you.
“THE COURT: That is the answer, Mr. Settieh.
“MR. SETTICH: Thank you.
“Q. Did you ever tell Mr. Mizell and Mrs. Mizell that you were picking up Vivian at school and bringing her lunch, and, further, that you were taking her for a ride on her lunch hour?
“A. I told them at that time.
“Q. At which time?
“A. When we called them up, and I told them that we would bring — giving their lunch, taking their lunch down to them, I told them.
“Q. And that was about three, four or five days before you were arrested; is that right ?
“A. Yes, I say it was somewhere, probably a little longer, about that time.
‘ ‘ Q. And is that the first time that you told Mr. and Mrs. Mizell that you were picking their daughter up %
“A. That is the first time I told them, yes.”
The defendant admitted that he drove to the park and to the cemetery with Vivian. He admitted that he kissed the child a number of times but stated that she was his niece and she had often visited in his home and they always kissed each other on such occasions. In other words defendant’s position was that there was nothing improper or unusual in such conduct.
Vivian testified the defendant kissed her and she gave the following testimony with reference to defendant’s conduct:
*912“THE COURT: Wait a minute. You want to tell us? If you want to tell us, Vivian, why, you may, and if you don’t want to, just say so. Would you like to tell what happened?
“THE WITNESS: Not all of it.
“THE COURT: Well, you just tell us just as much as you want, no more. All right; proceed.
“Q. (Mr. Settieh) You say he kissed you; is that correct?
“A. Yes.
“Q. Did he do anything else?
“A. Opened his pants.
“Q. You say he opened his pants. What did he do after he opened his pants?
“A. I don’t want to answer that.
“Q. Why don’t you want to answer that?
“THE COURT: That isn’t necessary. If she doesn’t want to answer, she doesn’t have to.
“MR. SWANSTON: That’s right, your Honor, if she doesn’t want to.
“MR. SETTICH: If your Honor please, as I said before, I believe that privilege is purely a personal privilege and cannot be interposed by counsel.
“THE COURT: Now, proceed. There is no compulsion on this little girl to answer any question she doesn’t want to.
“MR. SETTICH: I think there should be some basis for refusal.
“THE COURT: Objection sustained. She will not be required to answer the question. Proceed. Go back to counsel table.
“Q. (Mr. Settieh) How many times did he kiss you?
“A. I am not sure.
‘1Q. When he unbuttoned his pants, were you able to see anything ?
“A. No. I told him that wasn’t nice.
“Q. You told him that wasn’t nice; is that correct? What did he do then while you were still in the park?
“A. He took my hand and tried to make me do it, and I tried to keep on pulling away. ’ ’
#***##*
‘ ‘ Q. Did you leave the park ?
“A. Yes.
‘ ‘ Q. And where did you go then ?
“A. Cemetery.
“Q. Beg pardon?
“A. Cemetery.”
*#*####
“Q. (Mr. Settieh) What happened in the cemetery then?
“A. He kissed me.
“Q. And where did he kiss you?
*913“A. The same place he did in the park.
‘ ‘ Q. And that was on the cheek. What else did he do ?
“A. He tried to pull down my pants.
“Q. Just how did he do that?
“A. He raised under my dress.
“Q. And what did he do after he raised under your dress?
“MR. SWANSTON: Just a minute. I’ll object to that, your Honor, for the same reason.
“THE COURT: Well, objection overruled. If she wishes to answer; if she doesn’t—
‘ ‘ THE WITNESS : I don’t.
“THE COURT: You don’t want to?
“THE WITNESS: No.
“THE COURT: Well, not required to answer.
“MR. SETTICH: The State will again interpose the same objection on the ground it is a personal privilege.
“THE COURT: Overruled.
“Q. (Mr. Settich) Did he do anything with your pants?
“A. No; he tried to pull them down.
“Q. And how many times?
“A. Once.”
The defendant denied that he opened his- trousers. He testified that he did loosen his belt and perhaps the upper button of his trousers because he had ulcers of the stomach and was uncomfortable. He denied the other accusation as related by Vivian. Defendant in addition to denying the charges, introduced evidence tending to prove that the Mizells, a few days before the defendant’s arrest, demanded $10,000 of his wife (Mrs. Klink) and threatened to prosecute defendant if the $10,000 was not paid.
We may state here that Mr. Swanston who interposed objections on behalf of Vivian stated to the court that he was employed by Vivian’s father and was there to protect Vivian’s rights. The court thereupon appointed Mr. Swanston as amicus curiae. The appointment of Swanston as amicus curiae and the ruling of the court that the witness need answer only such questions as she wished constituted error. Up to this point in the examination, the ruling was error against the State. Naturally counsel for the defendant did not object.
When counsel for defendant proceeded to cross-examine the witness, he was [654] faced with the above ruling. We note that in the first point briefed the defendant complains that the trial court unduly restricted the cross-examination of Vivian. The trial court did restrict the cross-examination of this witness as to the separation of the witness’ father and mother; as to a divorce suit having been filed at one time; and as to the fact that the mother, or rather stepmother, did not want to care for the children. The *914court did not restrict the cross-examination as to the alleged demand for $10,000. Note the court’s rilling:
“THE. COURT: Well I’ll sustain the objection to everything up to the point where you said that someone, the parent, the mother or the father of this girl,—
“MR. SHENKER: The father of the girl.
“THE COURT: —asked Mr. Klink for $10,000, and said if they didn’t, if he didn’t give it to them would cause him a lot of trouble, from that point on I’ll permit you to show that.”
Later during the trial, after a number of other witnesses had testified for the State but before the State closed its case, the trial court changed its ruling as to restricting the cross-examination of Vivian.. Note the following taken from the record:
“(Court in recess for the noonday luncheon period)
“ (After the court reconvened, the following proceedings were had out of the hearing of the jury:)
“THE COURT: Do you mind if I let the record show that I gave you an opportunity?
“MR. SHENKER: I can’t do anything about it.
“THE COURT: Then let the record show that before the State had closed its case the Court announced to counsel for the defendant that he might recall the witness Vivian Mizell for further cross-examination, and that his cross-examination would not be curtailed as to matters material and relevant in the opinion of the Court.
“MR. SHENKER: And that I declined to accept that offer at this time. ’ ’
The record discloses that the defendant’s counsel did not attempt at any time to cross-examine Vivian as to what occurred at the park or at the cemetery. He did cross-examine Vivian at some length as to frequent visits by her and her sisters to the defendant’s home; also as to the fact the children stayed at defendant’s home for periods of a week or so when the stepmother was at a hospital. This cross-examination occurred before the court made the offer which the defendant’s counsel declined. The record, therefore, shows that the only restriction placed on the cross-examination was with reference to the difficulty between Vivian’s parents. We must rule that the trial court did not err in thus restricting the cross-examination. The extent of cross-examination rests largely within the discretion of the trial court. State v. Ryland, 324 Mo. 714, 25 S.W. (2d) 109, l.c. 111 (3, 4). Furthermore, Vivian’s father was a witness. He admitted there had been a separation for about five or six weeks beginning in August, 1949. Witnesses for the defendant testified fully concerning the marital troubles of Vivian’s parents. There was also an abundance of evidence with reference to the alleged demand for $10,000. Vivian’s father admitted that he spoke to Mrs. Klink, his sister, about $10,000 but stated that he wanted to *915borrow that amount to purchase a home. Later a home was purchased but no money was obtained from the Klinks. All of this evidence was material for one purpose only, that is, for the jury’s consideration of such evidence as affecting the credibility of the witnesses. We must rule the point against the defendant.
The defendant’s second point briefed reads as follows: “The Court erred in permitting the Assistant Circuit Attorney to attempt to impeach one of the State’s own witnesses and in failing to declare a mistrial when said attorney stated that the phraseology of the defense counsel’s question had the witness confused.” We see no merit in this contention. The record justifies a conclusion that the witness was confused. Mr. Shenker, attorney for the defendant, asked Vivian the following question:
“Q. Your mother first told you, is that right, that Mr. Klink had something to do with you?
“A. Yes.”
The prosecutor thereupon asked Vivian if she understood the last question. The attorney for the defendant objected on the ground that the State was impeaching its own witness. After some colloquy between the court and the attorneys, the State’s attorney said, “I think the phraseology of the last question of Mr. Shenker had this witness confused.” Mr. Shenker then asked the court to instruct the jury to disregard the statement. The court did so. The defendant’s attorney asked for a mistrial which request the court refused.
The defendant, as above-noted, testified Vivian’s parents did not know that he had been taking lunches to Vivian or that he had taken her to the park and cemetery until he, the defendant, informed them of these matters a few days before his arrest. Further questioning by the court revealed the following:
“THE COURT: (Interrupting) Now, Vivian, just tell us if you understand that question, to me.
“THE WITNESS: It means that my mother found out that I had something to do with Leon.
“THE COURT: Well, the question was, did your mother first tell you that ?
“THE WITNESS: Yes.
“THE COURT: You said ‘yes’.
“THE WITNESS: She asked me to tell her, and then I told her, and she said ‘Uh huh’.”
The evidence justified the conclusion that Vivian meant to say by her answer that her mother was the first person to discuss the subject of the defendant’s conduct with the witness. Certainly the trial court did not abuse its discretion in refusing to declare a mistrial. 23 C. J. S. 600, Sec. 1116; State v. Whipkey, 361 Mo. 1008, 238 S.W. (2d) 374, l.c. 378 (11-13).
*916Defendant in his third assignment of error says the State’s principal instruction authorizing a conviction was erroneous in that it failed to require a finding that the acts charged were done willfully, unlawfully, and feloniously. The statute, Section 563.160, does not require the acts to be done willfully, unlawfully, and feloniously. In so far as the present case is concerned, the statute says that any person who shall take indecent or improper liberties with a minor shall be guilty of violating the section. The defendant also says that the instruction authorized a conviction if the jury found that the defendant in the presence of Vivian unbuttoned his trousers. We do not so read the instruction. Note the language as to what was required in the instruction which reads substantially as follows: The court instructs the jury that if you find and believe from the evidence, beyond a reasonable doubt and to a moral certainty that the defendant in the presence of Vivian unbuttoned his pants and, in doing so, the defendant took indecent or improper liberties with Vivian, then you should find the defendant guilty of annoying or molesting a minor.
It was a question for a jury. If the jury believed the defendant, that he loosened his belt and unbuttoned the upper button of his trousers for the purpose of alleviating discomfort due to ulcers of the stomach, then such acts were not indecent or improper. If, however, the defendant unbuttoned his trousers in the manner and in the circumstances as testified to by Vivian, then a jury was justified in finding that the defendant took indecent or improper liberties with Vivian.
The record contains circumstantial evidence supporting the State. The defendant contended that his actions were entirely altruistic; that he was taking lunches to Vivian because he had been informed she was not getting enough to eat. Vivian had two sisters, one older and one younger than she, who attended school but the defendant did not display enough interest in them to find out where they went to school. Again a jury was justified in finding that a man of defendant’s age with a wife and grown children would not take a small girl, even his niece, to a public park during the noon school recess, park his car and indulge in kissing the child. One more circumstance, why did the defendant take [656] Vivian to the cemetery which is a place certainly not frequSnted by many people during the noon hour? Defendant admitted all this and that he parked in the cemetery and there, as in the park, kissed Vivian. We hold the evidence ample and the instruction not vulnerable to defendant’s complaint.
Defendant says that the trial court erred in failing to instruct the jury on common assault. Suffice to say, the defendant was either guilty under Section 563.160, supra, or not guilty of any offense. This is a special statute enacted for the protection of *917minors. The legislature has deemed it necessary that persons taking indecent or improper liberties with a minor shall be guilty of annoying or molesting such minor and subject to punishment.for a felony. Defendant referred to Section 563.150, RSMo 1949, which is a general statute prohibiting adultery and gross lewdness and a violation is declared to be a misdemeanor. As we said above, the section under which defendant was prosecuted is a special statute protecting minors and if defendant was guilty' of gross lewd conduct with Vivian, then, of course, he was guilty of a felony. Section 563.160, supra, is for the protection of the public in general. People v. Camp, 183 P. 845 (Cal.).
In assignment five, the defendant complains of a statement made during argument of the State’s attorney with reference to Vivian’s evidence. Defendant says the attorney misstated the evidence. The statement made was as follows:
“You remember the question that was asked; the one, last, final question of Vivian Marie Mizell was, ‘Now, you are telling us what your mother told you ? ’ And did you remember when the Court took over, the Court examined the little girl, she says, ‘By that I meant I told my mother what had happened’. That was her testimony.”
The record discloses as above-noted that Vivian testified “She” meaning her mother, “asked me to tell her, and then I told her, and she said ‘Uh huh’.” We see no material misquotation of Vivian’s evidence in the statement and rule the point against the defendant.
In the last point briefed the defendant says Section 563.160, supra, is unconstitutional because it violates Article I, Section 18(a) of the 1945 Missouri Constitution in that defendant has the right “to demand the nature and cause of the accusation.” It is argued that the section contains generalities and is not sufficiently clear and precise as to inform a person of the nature of the acts prohibited. Defendant filed a motion to quash the information but did not present therein any constitutional question. To preserve a constitutional question, it must be presented at the first opportunity. In the motion for new trial defendant did not refer to any provision of the constitution. The point is not preserved for review.
Finding no reversible error, we hereby affirm the judgment.
PER CURIAM:
The foregoing opinion by Westhues, C., is adopted as the opinion of the Court en Bane.
Ellison, Hyde, Hollingsworth, Dalton and Leedy, JJ., concur; Tip-ton, J., and Conkling, G. J., dissent and adopt the memorandum prepared by Barrett, G., as their dissenting opinion.